 

oFFicE oF THE cLERK oF THE uNiTED sTATE BAN°I“§uP~TcY»""“
FCR negate 22 art 9=38
THE DisTRicT oF DELEwARE '

 

WANDA PRENT|CE
C|aimant
Case No: 17-11375-BLS
C|aim Number - P-0053832
V.

TK Ho|ding lncorporation
3416

vv~.¢vvvvvvv

Cone Now the C|aimant, Wanda F. Prentice, and responds to the Objection.

B_EsPoN_D To oMcTioN

|n response to the Objection of this claim. l have presented numerous of evident in this case. On
May 6, 2016, l was struck on the rear which cause neck and back pain. The air bag not
deployment. l have not been able to perform work and continually suffering with pain. My pain is
severe with a rating of 10 -10. The pain has gotten worse. As you can see from the supporting
document a statement from the hospital will clarified that the airbag did not deploy. | am asking
the court of De|aware to please consider my claim.

jRT|F|CATlQN OF S§RV|C§
This is to certify that Wanda F. Prentice at Post Office Box 254, Monteva||o AL, 35115, telephone
number 205-623-8532 have on this day January 13, 2019 reposed to the Objection and mailed to
the following court2
Office of the C|erk of the United State Bankruptcy for the District of De|aware

824 Market Street
/¢M, ;%Z;

3rd Floor
Wilmington, De|aware 19801

 

 

Page3<:if 18

 
    

Awaiting CT results. Patient aware.

‘ Todd Robbins, RN
05/06/16 2100

ED Provider Notes

 

 

ED Provider Notes by Leslie Brown Pendergrass, CRNP l _5_/5/2016 5112.P_M
Author: Leslie Brown Pendergrass, Service: Emergency l\/ledicine Author Type: Nurse Practitloner
CRNP
Filed: 5/6/2016 9;09 PM Note Time; 5/6/2016 5;124Pl\/| Status: Attested _
Editor: Leslie Brown Pendergrass, CRNP (Nurse Practitioner) COSIQ"€F! Steven J SP|fZ€F. |V|D at

5/6/2016 10148 PlVl

Attestation signed by Steven J Spitzer, MD at 5l6/2016 10:48 PM

| have reviewed the chart and agree with the documentation as recorded by the l\/ILP, including the
assessment, treatment plan and disposition.

 

The patient was not seen by ED Attending (Attestation On|y).

Steven Spitzer

 

 

HlSTORY OF PRESENT lLLNESS

Wanda F Prentice, a 55 y.o. female presents to the ED with a Chief Complaint of l\/|otor Vehicle Crash; Back
Pain; and Neck Pain

HP| Comments: Pt is a 55 yof who presents to ED with c/o back and right shoulder pain. She was the
restrained driver in a rear impact, low speed lVlVC approximately 5 hours ago. There was no airbag
deploymentl and pt states there were only scratches to her back bumper following the lVlVC. She states she
felt fine following the accident, so she has been shopping all day, and suddenly PTA she began having back
and right shoulder pain. There was no head injury or-LOC. Pt has hx of multiple right shoulder surgeries, and
she states it is "flared up" now.

 

The history is provided by the ypatient No language interpreter was used.

REV|EW OF SYSTEMS

Review of Systems

Constitutional: Negative for fever and chil|s.

HENT: Negative.

Eyes: Negative. Negative for visual disturbance.

Respiratory: Negative for cough, chest tightness and shortness of breath.

Cardiovascular: Negative for chest pain and leg swelling.

Gastrointestinal: Negative for nausea, vomiting and abdominal'pain.

Endocrine: Negative.

l\/lusculoskeleta|: Positive for myalgias and back pain. Negative for joint swelling, arthralgias, gait problem,
neck pain and neck stiffness.

Skin: Negative.

Neurological: Negative for dizziness, seizures, syncope, facial asymmetry, weakness, numbness and
headaches.

Hematological: Negative.

Psychiatric/Behavioral: Negative for behavioral problems. The patient is not nervous/anxious ,

 

 

PAST MED|CAL HlSTORY REV|EWED

Past Medical History

Diagriosis Date
' Arthritis

Past Surgical History

Procedure _ Latera|ity Date
' Shoulder surgery

History

Substanoe Use Topics

  

Printed by FALCONER, AN|TRA [»¢§\NlO‘lK;/]r;at7y

 

